Citation Nr: 0904563	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  06-28 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable evaluation for pulmonary 
fibrosis (secondary to asbestos exposure).  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from June 1959 to June 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in 
Lincoln, Nebraska.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has been diagnosed as suffering from pulmonary 
fibrosis secondary to exposure to asbestos.  He is 
nonservice-connected for chronic obstructive pulmonary 
disease (COPD).  The veteran now contends that his pulmonary 
fibrosis, and not his COPD, is more debilitating and 
affecting his ability to function.  The record indicates that 
the last time the veteran underwent a VA pulmonary 
examination specifically for his pulmonary fibrosis was prior 
to service connection being granted for the condition.  This 
was over five plus years ago.  

Notwithstanding the lack of a recent VA pulmonary exam, the 
record is replete with pulmonary function tests accomplished 
by his private physician.  There are also private medical 
treatment records from the same doctor.  These records do 
indicate that the veteran uses a bronchodilator and that 
there is some restriction in the veteran's lung capacity.  
However, and most importantly, it is unclear from the records 
from the private health care provider as to whether the 
pulmonary restrictions are due to the service-connected 
pulmonary fibrosis or the nonservice-connected COPD.  While 
the private physician has stated that the veteran does indeed 
suffer from pulmonary fibrosis, he has not specified what 
symptoms are produced by the condition.  Moreover, he has not 
attempted to break-out the findings of the pulmonary function 
tests; i.e., he has not stated which test reading is the 
result of the veteran's pulmonary fibrosis and which reading 
is the result of his COPD.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2006).  VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995).  In this instance and upon first blush, it 
appears to the Board that the 2003 VA examination is stale.  
The findings are possibly inconsistent with the other medical 
evidence of record.  The Board finds that a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment (the complete claims 
folder) so that the disability evaluation will be a fully 
informed one should be accomplished.  See Hyder v. Derwinski, 
1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  It is the Board's opinion that such an 
examination should be afforded the veteran before an 
appellate decision on the merits of his claim.

1.  The appellant should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159(b) (2008), to include the 
notice specified by in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) and 
Vasquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  A copy of the letter sent should 
be included in the claims folder for 
review, and any information obtained as a 
result of this action should also be 
included in the claims folder.

2.  The RO/AMC should contact the veteran 
and ask that he identify all sources of 
medical treatment received since January 
2007 solely for his pulmonary fibrosis 
(and not his COPD), and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested. All records obtained should 
be added to the claims folder.  If 
requests for any private or non-VA 
federal treatment records are not 
successful, the RO should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2008).

3.  The RO/AMC should schedule the 
veteran for an examination of the lungs 
by a VA pulmonary medicine specialist.  
The examiner must be a medical doctor and 
not a nurse practitioner, physicians' 
assistant, nurse, doctor of osteopathy, 
etcetera.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  In 
addition to x-rays, any other tests and 
studies, to include pulmonary function 
tests, deemed necessary should be 
accomplished at this time.  The pulmonary 
specialist should specifically note and 
identify all pulmonary symptoms and 
manifestations that are found.  

The results of the pulmonary function 
test should be recorded in the 
appropriate manner for rating purposes, 
to include:  (a) the percentage of 
predicted of FVC; (b) the percentage of 
predicted of DLCO (SB).  If the veteran 
is unable to perform any part of this 
test, the examiner should document this 
fact and the reasons why, and then 
proceed to determine whether the veteran 
has any of the following symptoms:  (a) 
cor pulmonale (right heart failure), or 
(b) pulmonary hypertension (shown by Echo 
or cardiac catheterization), or (c) a 
requirement of outpatient oxygen therapy, 
or (d) the maximum exercise capacity as 
measured by oxygen consumption with 
cardiac or respiratory limitation.

The examiner should also indicate what 
specific symptoms are attributable to the 
service-connected pulmonary fibrosis, as 
opposed to those referable to the 
nonservice-connected COPD, or any other 
relevant nonservice-connected 
disabilities.  If possible, the examiner 
should provide DLCO(SB) and FVC 
measurements attributable only to the 
service-connected pulmonary fibrosis.  If 
it is not possible or feasible to make 
the differentiation between service-
connected and nonservice-connected 
disability, please expressly indicate 
this and explain why this cannot be done.

A complete rationale for any opinion 
expressed should be included in the 
review.  The claims folder and this 
Remand must be made available to the 
examiner for review before the review.  
The results proffered by the doctor must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  
Also, it is requested that the results be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2008); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's attorney should be provided a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
claims for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran and his 
attorney are hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (2008) the veteran's failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




